Title: To Thomas Jefferson from Jacob Crowninshield, 30 January 1806
From: Crowninshield, Jacob
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington 30th Jany  ‘06
                        
                        It is with great pleasure I comply with the request of a respectable Committee of the town of Salem
                            Masstts in delivering you the enclosed Memorial, on the late violation of our neutral rights by the British
                            Government. A copy has been addressed to the Senate & House of Representatives. In my own opinion the Memorial is one of
                            the best state papers which has been presented to Congress on this interesting subject.—
                        The injuries we suffer are of no light or trivial kind, & seem to require prompt measures in opposition.
                            Much anxiety is felt in all parts of the Country, but no one talks of submission. It may be presumed [th]at a mild but
                            decisive conduct on our part will be the [m]eans of obtaining redress. & at the same time will preserve the blessings of
                            peace; and if this should unfortunately fail [of] success I have no doubt the declaration “to pledge their lives &
                            properties in support of the measures which may be adopted to vindicate the public rights & redress, the public wrongs.”
                            so honorably offered by the memorialists, will be given by every independent American throughout the Union.   I have the
                            honour to be with the highest 
                  respect Your most obedt Servt
                        
                            Jacob Crowninshield
                            
                        
                    